   1          Quarles & Brady LLP
             Firm State Bar No. 00443100
                   Renaissance One
   2          Two North Central Avenue
             Phoenix, Arizona 85004-2391
   3          TELEPHONE 602.229.5200

   4    Attorneys for Pacific Western Bank, a California
        state-chartered bank
   5
        James L. Ugalde, Esq. (#022733)
   6    James.Ugalde@quarles.com
        Molly J. Kjartanson, Esq. (#034063)
   7    Molly.Kjartanson@quarles.com

   8                        IN THE UNITED STATES BANKRUPTCY COURT
   9                                  FOR THE DISTRICT OF ARIZONA
 10
        In re:                                              In Proceedings Under Chapter 7
 11
        LISA MCLAUCHLAN aka LISA ANN                        Case No. 2:19-bk-10329-MCW
 12     MCLAUCHLAN,
                                                            NOTICE OF APPEARANCE AND
 13                         Debtor.                         REQUEST FOR NOTICE

 14              PLEASE TAKE NOTICE that pursuant to 11 U.S.C. § 342 and Federal Rules of
 15     Bankruptcy Procedure 2002 and 9010 (“Rules”), the undersigned counsel appears as
 16     counsel for Pacific Western Bank, a California state-chartered bank (“Pacific Western”) in
 17     the above-captioned Chapter 7 bankruptcy case of Lisa McLauchlan, and hereby requests,
 18     pursuant to Rules 2002 and 9010 and 11 U.S.C. § 342 of the Bankruptcy Code, that copies
 19     of all notices and pleadings given or filed in this case be given and served upon counsel at
 20     the following addresses and numbers:
 21                                           James L. Ugalde, Esq.
                                             Molly J. Kjartanson, Esq.
 22                                         QUARLES & BRADY LLP
                                                 Renaissance One
 23                                         Two North Central Avenue
                                           Phoenix, Arizona 85004-2391
 24                                         Telephone (602) 229-5200
                                             Facsimile (602) 229-5690
 25                                         James.Ugalde@quarles.com
                                           Molly.Kjartanson@quarles.com
 26



Case 2:19-bk-10329-MCW
      QB\139612.00059\59166914.1
                                   Doc 10 Filed 08/26/19 Entered 08/26/19 13:47:40      Desc
                                   Main Document    Page 1 of 3
   1            PLEASE TAKE FURTHER NOTICE that this request includes not only the
   2    notices and papers referred to in the Rules specified above but also includes, without
   3    limitation, all orders and notices of application, complaints, demands, motions, petitions,
   4    pleadings, requests, statements of affairs, schedules of assets and liabilities, and operating
   5    reports, whether formal or informal, written or oral, and whether transmitted or conveyed
   6    by mail, delivery, telephone, telecopy/facsimile, telegraph, telex, or otherwise filed or
   7    made with regarding to this case and proceeding herein.
   8            Neither this request nor any subsequent appearance, pleading, claim, or suit is
   9    intended or shall be deemed to waive Pacific Western’s: (i) right to have final orders in
 10     non-core matters entered only after a de novo review by a higher court; (ii) right to trial by
 11     jury in any proceeding so triable herein or in any case, controversy, or proceeding related
 12     hereto; (iii) right to have the reference withdrawn by the U.S. District Court in any matter
 13     subject to mandatory or discretionary withdrawal; or (iv) other rights, claims, actions,
 14     defenses, setoffs, or recoupments to which Pacific Western may be entitled under
 15     agreements, in law, in equity, or otherwise, all of which rights, claims, actions, defenses,
 16     setoffs, and recoupments are expressly reserved.
 17             DATED this 26th day of August, 2019.
 18                                               QUARLES & BRADY LLP
                                                  One Renaissance Square
 19                                               Two North Central Avenue
                                                  Phoenix, AZ 85004-2391
 20
 21
                                                  By /s/ James L. Ugalde
 22                                                   James L. Ugalde
                                                      Molly J. Kjartanson
 23
                                                  Attorneys for Pacific Western Bank, a California
 24                                               state-chartered bank
 25
 26



Case 2:19-bk-10329-MCW                               -2- Entered 08/26/19 13:47:40
                                   Doc 10 Filed 08/26/19                                  Desc
      QB\139612.00059\59166914.1
                                   Main Document    Page 2 of 3
   1    COPIES of the foregoing sent via
        e-mail or first-class mail this 26th
   2    day of August, 2019, to:
   3    Thomas Allen
        Allen Barnes & Jones, PLC
   4    1850 N. Central Ave., Suite 1150
        Phoenix, AZ 85004
   5    tallen@allenbarneslaw.com
        Attorneys for Debtor
   6
        Office of the U.S. Trustee
   7    230 N. First Avenue, Suite 204
        Phoenix, AZ 85003
   8    ustpregion14.px.ecf@usdoj.gov
   9    Lothar Goernitz
        P.O. Box 32961
 10     Phoenix, AZ 85064
        lothargoernitz@lgt.phxcoxmail.com
 11     Chapter 7 Trustee
 12     Synchrony Bank
        c/o PRA Receivables Management, LLC
 13     P.O. Box 41021
        Norfolk, VA 23541
 14     claims@recoverycorp.com
        Synchrony Networks #4837
 15
 16     /s/ Kelly Webster
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26



Case 2:19-bk-10329-MCW                               -3- Entered 08/26/19 13:47:40
                                   Doc 10 Filed 08/26/19                             Desc
      QB\139612.00059\59166914.1
                                   Main Document    Page 3 of 3
